COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




 
 
 
 
IN RE:  LEO M. LOZANO,
 
                            Relator.
 
 


 
 '
 
'
 
'
 
'
 
'


 
 
 
No. 08-03-00525-CR
 
AN ORIGINAL PROCEEDING
 
IN MANDAMUS




 
MEMORANDUM
OPINION
Leo M. Lozano has filed a petition
for writ of mandamus to compel the trial court and prison officials to correct
the amount of good-time credits on his record. 
We have no authority to issue a writ of mandamus directed to prison
officials.  See Tex. Gov=t Code Ann. ' 22.221(a), (b) (Vernon Supp. 2004).




Lozano states that he filed a motion
for a nunc pro tunc
order with the trial court.   Based on
the documentation he has provided to this Court, it appears that his complaint
centers on the calculation of credits based on his classification.  The decision to grant good-time credits based
on an inmate=s classification is within the
discretion of prison officials.  See Ex parte Palomo,
759 S.W.2d 671, 674 (Tex. Crim. App. 1988).  To the extent Lozano=s complaint falls within this rule,
the trial court had no authority to interfere with the prison officials= decisions.  Some issues related to good-time credits may
be reviewed by a writ of habeas corpus.  See
id. at 672. 
To the extent Lozano=s complaint is of this nature, we have no authority over
matters related to post-conviction writs of habeas corpus.  See Ater v.
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.--Houston [1st
Dist.] 2001, orig. proceeding).
The petition for writ of mandamus is
denied.
 
SUSAN
LARSEN, Justice
February 12, 2004
 
Before Panel No. 3
Barajas, C.J., Larsen, and
Chew, JJ.
 
(Do Not Publish)